Citation Nr: 0423583	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.

2.  Entitlement to an increased evaluation for a herniated 
disc L5-S1 with lumbosacral radiculopathy disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1986 to April 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and May 2002 rating decisions 
of the Regional Office (RO).  The September 2000 rating 
decision denied an increased rating for the service-connected 
low back disability, then evaluated as 20 percent disabling.  
During the pendency of the appeal, an April 2001 rating 
decision increased the evaluation to 40 percent, 
retroactively effective from the date of the increased rating 
claim.  The May 2002 rating decision denied service 
connection for a cervical spine disability, including as 
secondary to the service-connected low back disability.

The Board notes that, in statements on appeal, the veteran 
raised the issues of entitlement to service connection for 
hypertension and a thoracic spine disability, and entitlement 
to a grant of a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).  
However, these issues have not been adjudicated by the RO and 
have not been developed for appellate consideration.  
Accordingly, they are referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO issued to the veteran a VCAA notice letter in 
March 2002 which reference his claim for entitlement to 
service connection for a cervical spine disability, including 
secondary to the service-connected low back disability, it 
failed to provide notice as to the information and evidence 
necessary to establish a secondary service connection claim.  
Further, no VCAA notice letter has been issued for the 
veteran's claim for an increased rating for his service-
connected herniated disc L5-S1 with lumbosacral 
radiculopathy.

Documents of record establish that the veteran has 
participated in a VA vocational rehabilitation program.  Such 
records would be useful in adjudicating the appeal.

While the veteran was afforded a VA orthopedic examination in 
April 2002 with regard to the etiology of the veteran's 
cervical spine disability, the claims folder was not 
available for review by the examiner in conjunction with the 
examination.

Subsequent to certification of the appeal to the Board, 
additional relevant evidence has been received into the 
record in July 2004.  The RO has not adjudicated the issues 
on appeal with consideration of this additional evidence.  
There has been no waiver of RO consideration of this 
additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent, in particular with regard to 
the claim for secondary service 
connection for a cervical spine 
disability and the claim for an increased 
rating for the service-connected low back 
disability.

2.  The veteran's VA vocational 
rehabilitation folder should be 
associated with the claims folder.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of any cervical 
spine disability, and the nature and 
severity of the service-connected low 
back disability.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current cervical spine 
disability is etiologically related to 
service, or the veteran's service-
connected low back disability.  All 
indicated tests should be performed with 
regard to the low back disability, to 
include range of motion testing in 
degree.  Any functional impairment due to 
pain, including on use, should be noted.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



